          Case 1:20-cv-08985-LLS Document 8 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUMAINE TURANE,
                          Plaintiff,
                                                                   1:20-CV-8985 (LLS)
                   -against-
                                                                   TRANSFER ORDER
ANTHONY J. ANNUCCI, et al.,
                          Defendants.


LOUIS L. STANTON, United States District Judge:

       By order dated January 19, 2021, the Court dismissed Plaintiff’s claims against the New

York State Department of Corrections and Community Supervision, the State of New York, and

the Five Points, Cape Vincent, and Gouverneur Correctional Facilities. In that same order, the

Court directed Plaintiff, who proceeds pro se and in forma pauperis, and who is incarcerated, to

show cause, within 30 days, why his remaining claims should not be transferred to the United

States District Court for the Northern District of New York. The Court warned Plaintiff that if he

failed to respond within the time allowed, the Court would transfer his remaining claims to the

Northern District of New York under 28 U.S.C. § 1404(a).

       Plaintiff has filed no response. Accordingly, the Court transfers Plaintiff’s remaining

claims to the Northern District of New York. See 28 U.S.C. § 1404(a).

                                        CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court also directs the Clerk of Court to transfer the remainder of

Plaintiff’s claims to the United States District Court for the Northern District of New York. See

28 U.S.C. § 1404(a).

       The Court leaves to the transferee court the resolution of any pending motions.
            Case 1:20-cv-08985-LLS Document 8 Filed 03/25/21 Page 2 of 2




         This order closes this action in this court.

SO ORDERED.

Dated:     March 25, 2021
           New York, New York

                                                        Louis L. Stanton
                                                           U.S.D.J.




                                                    2
